Citation Nr: 0112651	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  97-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran submitted a timely notice of disagreement 
(NOD) with a November 1991 rating decision denying 
entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1969 and from September 1973 to August 1974.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.  

In March 1999, the Board remanded the case to schedule the 
veteran for a hearing before a Member of the Board.  In June 
1999, a hearing was held before the undersigned Board member 
making this decision who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 2000).  

In September 1999, the Board found that a timely NOD was not 
received regarding the RO's November 1991 rating decision 
denying entitlement to service connection for PTSD.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court). 

In October 2000, counsel for the veteran and VA filed a Joint 
Motion for Remand, in part, and to Dismiss in part, and to 
Suspend Further Proceedings.  The parties moved the Court to 
vacate that portion of the September 1999 Board decision that 
found that a timely NOD was not received regarding the RO's 
November 1991 rating decision denying entitlement to service 
connection for PTSD.  An Order of the Court dated in October 
2000 granted the motion and vacated that part of the Board's 
decision, remanding the claim for further consideration.

In its September 1999 decision, the Board also found that a 
claim for service connection for a lung disorder was not well 
grounded.  Since that decision, however, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  In part, the new law provided that a 
claim denied as not well grounded between July 14, 1999, and 
November 9, 2000, such as the lung disorder claim decided in 
the September 1999 RO decision, could be readjudicated under 
the provisions of the new law.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000).  The veteran's attorney requested that this 
claim be reconsidered in February 2001.  Therefore, the Board 
refers this claim for readjudication to the RO.  See 
VAOPGCPREC 3-2001.

Additional evidence has been associated with the claims file 
since the issuance of the most recent October 1998 
supplemental statement of the case.  Because the veteran 
waived RO consideration of this evidence in July 1999 and 
February 2001, a remand to the RO is not warranted.  See 
38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  The RO sent the veteran notice of its November 1991 
rating decision denying entitlement to service connection for 
PTSD, along with notice of his appellate rights, on November 
14, 1991.  

2.  An NOD was not received within one year of the November 
14, 1991, letter notifying the veteran of the November 1991 
denial of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

A timely NOD was not received regarding the RO's November 
1991 rating decision denying entitlement to service 
connection for PTSD, and the Board lacks jurisdiction to 
consider this issue.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.302(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran claimed entitlement to service connection for 
PTSD in February 1990.  In a statement received at the RO in 
August 1991, he provided a one and a half page description of 
his in-service stressors, including being under fire, marines 
getting killed, killing the enemy, seeing dead babies, a 
group of men being killed by a woman with a grenade, his 
nephew getting killed, losing friends, suffering injuries in 
a jeep explosion, and experiencing the death of his parents.

In a November 1991 rating decision, the RO denied entitlement 
to service connection for PTSD, stating that, although the 
veteran was diagnosed as having PTSD, the evidence did not 
support his reported stressors.  The veteran was notified of 
this decision and of his appellate rights at his most recent 
address of record by letter dated November 14, 1991.  The RO 
specifically advised the veteran that he could appeal the 
determination to the Board at any time within one year from 
the date of the letter by filing an NOD in writing with the 
RO. 

In December 1991, VA outpatient treatment records dated from 
1988 to 1991 were associated with the claims folder.  

In a written statement also received at the RO in December 
1991, the veteran stated that this "letter is a response to 
your letter on post-traumatic stress disorder."  He then 
provided a seven-page, detailed description of his in-service 
duties and stressors.  He described some additional 
stressors, including the death of two divers on his crew.   

Entitlement to increased disability ratings for the veteran's 
service-connected disabilities, i.e., scars, conjunctivitis, 
and cirrhosis, was denied by the RO in December 1991.

In January 1992, the veteran's then-representative submitted 
a written statement to the RO requesting that the veteran be 
awarded entitlement to a 10 percent disability rating under 
38 C.F.R. § 3.324.  There was no mention of PTSD.  

Based upon the veteran's letter received in December 1991, 
the RO again denied entitlement to service connection for 
PTSD in a January 1992 rating decision. 

In an April 1992 Statement in Support of Claim, the veteran 
reported that he was providing evidence in support of his 
claim for an increase.  Attached were treatment records from 
Keesler Medical Center dated in March 1992 showing that he 
underwent surgery for carpal tunnel syndrome.  The RO denied 
entitlement to an increased rating for a burn scar of the 
right forearm in April 1992.  In a May 1992 written 
statement, the veteran indicated that he wanted to know why 
when he was discharged from active service the Navy did not 
"reconsider him for his prior service connection" and if 
there was anything that could be done about this.
  
In June 1992, copies of records from Scott and White Memorial 
Hospital, Merle E. Johnson, D.C., and Keesler Medical Center 
and VA treatment records were associated with the claims 
file.  These records were accompanied by a written statement 
from the veteran requesting reconsideration of the disability 
rating assigned for the burn scars on his arms, face, 
shoulders, and eyes.  

In a statement dated in April 1992 and received at the RO in 
July 1992, the veteran again requested increased disability 
ratings for his service-connected disabilities.  He made no 
mention of PTSD.  Additional VA treatment records dated 
through 1992 and treatment records from Keesler Medical 
Center were also associated with the claims folder in July 
and September 1992.  The veteran was treated for various 
disabilities, i.e., diabetes and joint problems.

In August 1992, the veteran's then-representative indicated 
that the veteran had requested assistance in "reopening his 
claim for service connection for post traumatic stress 
disorder."  The representative briefly described some of the 
veteran's in-service duties and stressors and requested that 
development be undertaken to verify the stressors.  He 
indicated that the veteran was in the process of obtaining 
the name of a member of his unit that was killed.  

In a written statement received at the RO in July 1995, the 
veteran stated that he wished to submit a NOD with the RO's 
November 1991 rating decision denying entitlement to service 
connection for PTSD.

The veteran testified at a personal hearing at the RO in 
April 1997.  He stated that his July 1995 written statement 
should be accepted as a timely NOD with the RO's November 
1991 rating decision denying entitlement to service 
connection for PTSD because he was having medical problems in 
1991, including problems with his memory.  

The veteran testified at a video-conference hearing before 
the Board in June 1999.  He stated that he joined a service 
organization and filled out paper work to be filed as an NOD 
with the RO's November 1991 rating decision that denied 
entitlement to service connection for PTSD.   It was his 
understanding that the service organization would take care 
of the matter, but something happened and it was not properly 
filed.  He was asked if he had any proof as far as the VA 
date stamp received showing that VA received the NOD.  He 
stated that he did not think that he had any such proof. 

In a statement received at the Board in February 2001, the 
veteran's attorney argued that the veteran filed a timely NOD 
with the RO's denial of service connection for PTSD in 
November 1991.  He stated that the veteran's December 1991 
written statement in response the RO's November 1991 letter 
notifying him that his claim had been denied was an NOD.  He 
maintained that if the veteran did not disagree with the RO's 
determination then he would not have responded to the letter, 
and that in his December 1991 letter he focused on his 
stressor experiences, which were the reason that his claim 
had been denied.  For the same reason, he stated that the 
veteran's prior representative's statement which was received 
at the RO in August 1992 was an NOD.  The veteran's attorney 
maintained that these two statements expressed disagreement 
with the RO's conclusion that the veteran had not adequately 
documented his stressors.  


II.  Legal analysis

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the Veterans Claims Assistance Act of 2000, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his attorney 
of any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
The veteran was notified in the September 1996 rating 
decision that an NOD had not been received within one year of 
the November 1991 rating decision.  That is the key issue in 
this case, and the discussions in the rating decision, 
statement of the case, supplemental statements of the case, 
and the September 1999 Board decision informed the veteran of 
the evidence needed to substantiate his claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  At his June 1999 
hearing, he was asked if he had any proof as far as the VA 
date stamp received showing that VA received an NOD within 
one year of the November 1991 rating decision.  He stated 
that he did not think that he had any such proof.  Concerning 
his allegation that medical problems prevented him from 
filing a timely NOD, his treatment records from the relevant 
time period have been associated with the claims file. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

A claimant will be notified of a decision and his appellate 
rights including the right to initiate an appeal by filing an 
NOD and the time limit within which an appeal must be 
perfected.  38 C.F.R. § 3.103(f) (2000).  An appeal consists 
of a timely NOD in writing, and, after a statement of the 
case (SOC) has been furnished, a timely substantive appeal.  
38 C.F.R. § 20.200 (2000).  The veteran has one year from 
notification of a decision of the agency of original 
jurisdiction to file an NOD with the decision, and the 
decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 20.302(a) (2000).

An NOD must (1) express disagreement with a specific 
determination of the agency of original jurisdiction (§ 
7105(d)(2)); (2) be filed in writing (§ 7105(b)(1), (b)(2)); 
(3) be filed with the RO (§ 7105(b)(1)); (4) be filed within 
one year after the date of mailing of notice of the RO 
decision (§ 7105(b)(1)); and (5) be filed by the claimant or 
the claimant's authorized representative (§ 7105(b)(2)).  See 
Gallegos v. Gober, 14 Vet. App. 50, 54 (2000) (elements of 
NOD); 38 C.F.R. § 20.201 (2000).

As noted above, the RO denied entitlement to service 
connection for PTSD in November 1991.  The veteran was 
notified of this decision and of his appellate rights at his 
most recent address of record by letter dated November 14, 
1991.  No subsequent correspondence was received from him 
indicating disagreement with this decision by November 14, 
1992, and a statement expressing disagreement with the 
decision was dated and received in July 1995, well after the 
one year time limit for filing an NOD with the decision by 
the RO.  His alleged reliance on a service organization to 
file a timely NOD for him was unfortunate.  While additional 
evidence was received within the one year time limit, the 
filing of additional evidence after receipt of notice does 
not extend the time limit for initiating an appeal.  
38 C.F.R. § 20.304 (2000). 

With respect to the written statement from the veteran 
received at the RO in December 1991 in response to the 
November 1991 rating decision, the veteran only provided a 
more detailed description of his in-service duties and 
stressors, as well as information about additional stressors.  
He did not express disagreement or dissatisfaction with the 
November 1991 rating decision denying service connection for 
PTSD.  In contrast with his attorney's contentions, looking 
at the actual wording and context of the veteran's 
communication, the fact that he provided additional and more 
detailed information about his stressors may be interpreted 
as his acceptance of the finding in the November 1991 rating 
decision that the evidence did not support his reported 
stressors.  See Jarvis v. West, 12 Vet. App. 559, 561 (1999).  
Therefore, he was providing this new information to support 
the claim and allow for verification of the stressors.  See 
38 C.F.R. § 20.304 (2000).  The veteran's argument to the 
contrary is not persuasive.  Indeed, in August 1992 his then-
representative requested that development to verify the 
stressors be undertaken and indicated that the veteran was in 
the process of obtaining the name of a member of his unit 
that had been killed. 

The August 1992 statement, likewise, did not express 
disagreement or dissatisfaction with the RO's November 1991 
rating decision denying service connection for PTSD.  The 
veteran's then-representative requested only that the claim 
for service connection for PTSD be reopened and that 
additional development be undertaken based upon the veteran's 
reported stressors.  By requesting that the claim be 
reopened, the representative apparently acknowledged that 
that the November 1991 rating decision was to become final.  
See 38 U.S.C.A. § 7105(c) (West 1991) ("If no notice of 
disagreement is filed in accordance with this chapter within 
the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed, except as may otherwise be provided by regulations 
not inconsistent with this title.") (emphasis added).  The 
veteran's representative was from a recognized veterans 
service organization and it is reasonable to expect that he 
was aware of the requirements of a valid NOD and the legal 
significance of the term "reopen."  

The additional statements from the veteran and/or his 
representative received at the RO in January, April, May, 
June, and July 1992 made no reference to PTSD or the November 
1991 rating decision.

At his April 1997 personal hearing, the veteran contended 
that he was incapacitated due to medical conditions and 
therefore unable to file a timely NOD with the November 1991 
rating decision.  Under 38 C.F.R. § 3.109(c), time limits 
within which claimants are required to act may be extended 
for good cause shown.  When an extension of time is requested 
after expiration of a time limit, the action required of the 
claimant must be taken concurrent with or prior to the filing 
of a request for an extension of the time limit, and good 
cause must be shown as to why the required action could not 
be taken during the original time period and could not have 
been taken sooner than it was.  Denials of time limit 
extensions are separately appealable issues.

In Corry v. Derwinski, 3 Vet. App. 231, 235 (1992), the Court 
held that the appellant's statement "I was unable to respond 
to your initial denial due to the nature of my condition" 
was insufficient, as a matter of law, to satisfy the 
regulatory requirement of a showing of good cause.  The Court 
further found that the appellant did not request a 
discretionary extension and that there was no basis in fact 
that would permit, much less require, the Board or the Court 
to speculate that such a request was "implicitly raised" on 
the record.  

In this case, the medical evidence associated with the claims 
file does show that the veteran was hospitalized from March 
18, to March 20, 1992 for carpal tunnel release and that he 
received some occasional outpatient treatment for various 
disabilities, i.e., diabetes, joint problems, etc.  There was 
no indication of an impaired memory.  The time for filing an 
NOD ran from November 1991 to November 1992; therefore, the 
veteran had approximately four months before and eight months 
after his hospitalization within which to file a timely NOD 
and he failed to do so.  As in Corry, the veteran here did 
not specifically raise the request for an extension of the 
time for filing his NOD, nor does the evidence show that good 
cause for the late filing did, in fact, exist.

Because the veteran did not file timely NOD with the November 
1991 RO decision, his claim for service connection for PTSD 
is dismissed.  The Board is dismissing that claim because it 
is not properly before the Board on appeal.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.200 (2000). 


ORDER

Having found that a timely NOD was not filed, the claim of 
entitlement to service connection for PTSD is dismissed.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

